DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 1-6, 18-21 are amended and filed on 5/7/2021.
Claim 22 is cancelled.
Allowable Subject Matter
Claims 1-6, 18-21 allowed.
As to claim 1, a catheter system comprising: a hypotube; a catheter shaft having a proximal end and a distal end, the proximal end of the catheter shaft being connected to the distal end of the hypotube, wherein the catheter shaft comprises a first tube made extrudable fluorinated copolymer that has reactive group and a second tube and a distal balloon in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Eidenschink et al. (US. 2008007785A1) (“Eidenschink”) is the closest prior art of record. Even though Eidenschink discloses a catheter system comprising: wherein the catheter shaft comprises a first tube made extrudable fluorinated copolymer that has reactive group and a second tube and a distal balloon, Eidenschink fails to disclose a catheter system comprising: a hypotube; a catheter shaft having a proximal end and a distal end, the proximal end of the catheter shaft being connected to the distal end of the hypotube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered and persuasive with regards to the claim 1 and hypotube and how it is connected with the catheter shaft.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/HAMZA A DARB/Examiner, Art Unit 3783          

/Lauren P Farrar/Primary Examiner, Art Unit 3783